OFFICE OF THE ATTORNEY      GENERAL      OF TEXAS
                       AUSTIN




LIonorabl6,
          J. 3. Br0wn
Dircotor VooationcrlRehabilitation
State Departmnt of Rduontion
duetin, Texas
Dear &w. Drown:




                                        er 16, 1940, at3fol-

                                 ent   x&d    that t&e




                                e money from the
                     on in Washington, D . C . Thir
                     n the Stat0 Troesury.
                    1 Wfioe of Education hae of-
                     more money this year than ~8
     stat&% that they woula be perfeotly will.ing
     for allyinstttutionor civic organieationto
     mat& mney w%th them towards helgiag trip-
     plea people, potiaaa  the 8am  was placea in
     the State Treasury at Austin.
          "We aro asldng that you give us au opla-
     ion 08 to whether or not we could comply with
     the request made by kfr'.
                             Henry Mount in his let-
     for to ua of September SOth, a oopg of which
     is att0ohoa to this letter.*
Hon. 4. J. Brown - pago 2




          The letter of Mr('Yount, to which you refer,
is as followsa
          *It is my information that there is
     some thirty or forty thousand dollare of
     federal money available for the rehabili-
     tation of crippled students, that this
     funclhas not been mPtehed by the state,
     and that it might be possible for come
     civic or ooumercial group to matoh this
     cum for epecial oaaee.
          *There am in Daniel Baker College
     severalstudents who need help. I wotier
     if you oould get a ruling from the Attorney
     General for thle group who is attending
     Daaiel Baker College if our oomdttee would
     sponsor the state's part of thie money..

          We beg to advise that the plan proposed tan
not be adopt& for the Pollewing reasons)
           A&Sole @3 of the Penal Code of Texas is as
follows:
          'If the State Treasurer shall knowing-
     ly keep or receive into the building, safer
     or vwlte or the treasury, enj money or
     repreeentatlrethereof belon@ng to any in-
     divi~ual, exoept in oases expressly ~oviaed
     for by law, he shall be oonftne6 in the peni-
     tentiary not less than two nor more than
     fir0 years.*
          If, therefore, the propesed oontributlonto
matoh the federal appropriationis to be the individual
fun& of the contributor,or of the inaivlaual children
to be bcncfitte&, or of the DfuiielBaker College, the
panal Code makes it a felony for the State Tressurer to
receive or Kemp the same in the abuilding, safes or
vaults of ths treasury.* If, on the other hand, the
oontributionby the voluntary aot of the oontributor
becomBs a part of the public funds, and enters into
the treasury, as the federal authoritiesrequire, It
immediately thwarts the very purpose oontemplateclby
lion.   J. J. iworm - page 3




the plan, for, under our PUlillg in Opinion NO. O-2412,
int%rprotingArticle I, Section 7, of the ~oustitution,
it luy not be appropriatedor ~tithdram from the treae-
ury for the benefit of the College -- that institution
being a society or sendnary of n nsootw, nithiLr.the
neanin~ 0; that Section.

                               Vwy   truly your3
                          ATTORN3Y

                          BY



                 APPROVECOCT 25, 1940


OS-&R
                 AT'L'ORNEYGENERA; OF TEXAS